
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.13



EQUIPMENT LEASE


        This lease ("Lease"), signed on the 19th day of March, 2002, is to be
effective February 8, 2002 between INTERNATIONAL DRILLING SERVICES, INC., a
Delaware corporation, duly authorized to conduct business in the State of Texas
(hereinafter called "Lessor"), and Pioneer Drilling Services, Ltd., a Texas
limited partnership (hereinafter called "Lessee"). Lessee's obligations under
this Lease are guaranteed by the parent corporation of Lessee, Pioneer Drilling
Company, a Texas corporation ("Pioneer").

W I T N E S S E T H:

WHEREAS, Lessee desires to lease certain equipment from Lessor and Lessor
desires to lease such equipment to Lessee;

        NOW, THEREFORE, in consideration of and subject to the covenants, terms
and conditions contained in this Lease, Lessor agrees to lease to Lessee and
Lessee agrees to lease from Lessor the equipment described herein in Exhibit "A"
attached hereto and made a part hereof.


SECTION 1
DEFINITION


        For the purposes of this Lease, the following terms shall have the
following meanings:

        "Equipment" or "Rig" shall mean Rig No. 153 a/k/a Rig No. 4 as more
particularly described in Exhibit "A" attached hereto.

        "Stipulated Value" shall be $4,000,000.00.

        "Material Portion" shall mean any item or combination of items of the
Equipment that are valued in excess of $5,000.00.

        "Per Day Contract Drilling Rate" shall be the dollar amount stipulated
as the dayrate amount in the applicable drilling contract (whether a daywork,
footage or turnkey drilling contract) between Lessee and any third party to whom
Lessee performs drilling services.


SECTION 2
DELIVERY OF EQUIPMENT AND INITIAL REPAIRS


        2.1  Lessee acknowledges that Lessee has inspected and received the
Equipment and further accepts the Equipment in its current "as is" condition.
Lessee acknowledges and Lessor represents that the Equipment as scheduled on
Exhibit "A" as specifically listed as "Lessor Property" is the sole property of
Lessor, owned by Lessor free and clear of all liens and encumbrances other than
this Lease. Lessee and Lessor acknowledge that the items listed on Exhibit "A"
as "Lessee Property" includes items that have been added to the Rig by the
Lessee, and that title to these items will be transferred "AS-IS", and free and
clear of all liens and encubrances, to the Lessor upon the termination of this
Lease. Lessor agrees that certain parts and accessories which were originally
leased to Lessee under that certain Equipment Lease dated May 15, 1997, which is
listed on Exhibit "A" as "Lessor Property Removed from the Rig" are being stored
by Lessee, and that title to such items shall be transferred to the Lessee, on
an AS-IS basis, free and clear of all liens and encumbrances, at the termination
of this Lease. It is expressly understood that all drill pipe and collars are
the exclusive property of Lessee and shall not be transferred to the Lessor at
the termination of this Lease. Further, it is expressly understood that neither
Lessor nor Lessee waive any of their claims in regard to the Disputed Property
by execution of this Lease except as otherwise provided herein.

1

--------------------------------------------------------------------------------

        2.2  Lessee asserts that it satisfactorily repaired or caused to be
repaired the crown block of the Equipment. The cost of the repair was offset in
accordance with the terms of the previous Lease.

        2.3  Lessee and Lessor agree that no equipment is missing or needs to be
replaced.


SECTION 3
TERM OF LEASE


        The primary term of this Lease shall commence effective February 8, 2002
and shall continue for the primary term of two years. Thereafter, this lease
will automatically renew for consecutive 30 day periods unless sooner terminated
in accordance with the provisions of this Lease or either party gives the other
party notice of termination in which case this Lease shall terminate on
February 8, 2002 or at the end of the 30 day period then in effect when such
notice is given.


SECTION 4
RENTAL PAYMENTS


        4.1  Lessee covenants and agrees to pay to Lessor within 45 days of the
last day of each calendar month during the term of this Lease, rental for the
Equipment in the amount of 10% of the Per Day Contract Drilling Rate for each
day (or portion of any such day) that the Rig was "In Use" (as hereinafter
defined). The term "In Use" shall mean each day or portion of any day that the
Rig is being used to drill an oil and/or gas well, starting at the time that
drilling commences (which shall be deemed to mean when the well is "spudded"),
and ending at the time that the Rig is released by the operator. In no event
will the amount paid be less than $300.00 per day or 10% of the Per Day Contract
Drilling Rate, which shall approximate the current market day rate. In the event
that Lessee uses the Equipment to drill on its own behalf or on behalf of a
related party, the daily rental rate due to IDS shall be $1,000.00 per day.

        4.2  All rental payments without limitation and all other payments by
Lessee to Lessor under this Lease shall be net to Lessor without deduction, or
offset for any amounts owed or claimed to be owed by Lessor to Lessee (hereunder
of otherwise), defense or counterclaim, except in the case of overpayment by
Lessee of a prior rental payment, and shall be made to Lessor at its office at
7710-T Cherry Park, Suite 503, Houston, Texas 77095, or to such other location
or address as directed by Lessor in accordance with Section 18.3. This provision
shall in no way limit the rights and remedies of Lessor under Section 11. All
payments under this Lease shall be in such currency of the United States of
America as at the time of payment shall be legal tender for the payment of
public or private debts in the United States of America. If Lessee fails to make
any payment due hereunder and such failure is not cured within the applicable
cure period, all past due rentals shall bear interest from the ending date of
the applicable cure period at the lesser of the rate of 18% per annum or the
highest non-usurious rate permitted by Texas Law.

        4.3  Lessee covenants and agrees to pay to Lessor within 45 days of the
last day of each calendar month during the term of this Lease rental for the
Equipment in the amount of Three Hundred and No/100 Dollars ($300.00) per day
multiplied by the number of days and partial days in the month that the rig was
not "In Use" (as hereinafter defined). The term not "In Use" shall mean each
day, and any portion of any day that the Equipment is not "In Use" as the term
"In Use" is defined herein, so that the charge of $300.00 per day shall apply to
time periods when the Rig is stacked, is being transported, at times prior to
the time that the well is "spudded" and times after the Rig is released by the
operator.

2

--------------------------------------------------------------------------------



SECTION 5
REPRESENTATIONS AND WARRANTIES


        5.1  Lessor represents and warrants that it owns the Equipment, free and
clear of all known valid and enforceable liens and encumbrances, it has the
lawful right to lease the Equipment in accordance with the terms hereof and that
so long as an Event of Default (as hereinafter defined) shall not have occurred
under this Lease, Lessee will have quiet enjoyment and peaceful possession of
the Equipment during the term of this Lease. Lessor for a period of five
(5) years from the effective date of this lease agrees to defend Lessee from and
against any claims regarding title, liens or encumbrances, arising by or through
Lessor but not otherwise.

        5.2  THE WARRANTY SET FORTH IN SECTION 5.1 HEREOF IS EXCLUSIVE AND IN
LIEU OF ALL OTHER WARRANTIES OF LESSOR WHETHER WRITTEN, ORAL OR IMPLIED, AND
LESSOR SHALL NOT, BY VIRTUE OF MERELY HAVING LEASED THE EQUIPMENT UNDER THIS
LEASE, BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY (EXCEPTING THE
EXPRESS WARRANTY SET FORTH IN SECTION 5.1 ABOVE) EITHER EXPRESS OR IMPLIED AS TO
THE DESIGN, FITNESS, CONDITION, MERCHANTABILITY OR DESCRIPTION OF, AS TO THE
QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE EQUIPMENT, AS TO THE FITNESS OF
THE EQUIPMENT FOR ANY PARTICULAR PURPOSE OR ANY PARTICULAR TRADE OR BUSINESS, AS
TO THE COMPLIANCE OF THE EQUIPMENT AS TO ANY GOVERNMENTAL REGULATION OR
REQUIREMENT, OR AS TO ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, IT BEING
AGREED AND UNDERSTOOD THAT ALL SUCH RISKS AS BETWEEN LESSOR AND LESSEE ARE TO BE
BORNE EXCLUSIVELY BY LESSEE.

        5.3  Lessee represents, warrants and covenants with respect to this
Lease as follows:

        (a)  Lessee is a Texas limited partnership, validly existing and in good
standing under the laws of the State of Texas and is duly qualified and
authorized to do business in the State of Texas and any other state where the
Equipment will be located and wherever the nature of its activities or
properties require such qualification and authorization.

        (b)  Lessee has the full power, authority and legal right to execute,
deliver and perform the terms of this Lease. This Lease has been duly authorized
by the partnership and constitutes a valid and binding obligation of Lessee in
accordance with its terms.

        (c)  Pioneer has the full power, authority and legal rights to execute,
deliver and perform its Guaranty. Pioneer's Guaranty has been duly authorized by
all necessary corporate action and constitutes a valid and binding obligation of
Pioneer in accordance with its terms.


SECTION 6
POSSESSION AND USE OF UNITS


        6.1  Unless an Event of Default shall have occurred and be continuing
Lessee shall be entitled to use the Equipment in the ordinary course of the
regular business conducted by Lessee, except as otherwise expressly limited
herein. The Equipment shall be used as an onshore drilling rig for commercial or
business purposes only in the State of Texas.

        6.2  Lessee shall be responsible for and shall pay for any and all
accessories, support equipment, materials and consumables consumed by or
required for the operation of the Equipment, and for all repairs, parts and
supplies necessary therefor. All parts, materials, supplies and consumables used
by Lessee in connection with the Rig which are not otherwise included on Exhibit
"A" or are replacements of those items listed on Exhibit "A", shall remain the
sole and exclusive property of Lessee and may be removed from the Rig at
anytime; provided that at the end of the Lease, the Equipment meets the return
conditions stated in Section 12 below.

3

--------------------------------------------------------------------------------


        6.3  Lessee shall not use or permit any Equipment to be used in an
improper or unsafe manner or in violation of any federal, state, city or
municipal law, statute, ordinance, rule or regulation. Lessee agrees that the
Equipment will be used in accordance with any applicable vendor's or
manufacturer's manuals or instructions, by competent and fully qualified
personnel only.

        6.4  It is expressly understood that the Equipment shall be and remain
removable personal property notwithstanding the manner in which the Equipment
may become attached to any realty, structure or foundation, and that upon
termination of the Lease term Lessee shall have the duty to remove the Equipment
in accordance herewith, and Lessor shall have the right to remove the Equipment
from the premises whereon the same are located whether or not affixed or
attached in any manner at the sole cost and expense of Lessee. Lessor shall not
be liable for and shall be held harmless by the Lessee from any damage caused to
any realty, structure or foundation by the removal of the Equipment.

        6.5  No equipment may be removed from the Rig to be used for any purpose
other than normal repair and maintenance. Should Lessee remove any item of
equipment for a purpose other than normal repair or maintenance then Lessee
shall owe Lessor, as rental, twice the fair market daily rental value of the
equipment removed for each day the equipment is removed. Lessee shall notify
Lessor within 24 hours of the removal of any equipment which is to be used for
any purpose other than normal repair and maintenance. Lessee shall return any
removed equipment to the Rig in a condition equal to or better than when removed
from the Rig.


SECTION 7
MAINTENANCE, REPAIRS, ALTERATIONS AND REPLACEMENTS


        7.1  Lessee, at its own cost and expense, shall maintain, service,
repair, overhaul, rebuild and improve the Equipment as necessary to keep the
Equipment in good operating condition, state of repair and appearance, ordinary
wear and tear excepted, so as to meet the mandatory standards of any applicable
government authority, regardless of upon whom such standards are, by their
terms, nominally imposed (such items being "Required Repairs and Improvements").
All repairs, replacement parts, equipment and improvements which are Required
Repairs and Improvements shall become the sole and exclusive property of Lessor
immediately upon being placed upon or being used in connection with the rig.

        7.2  Lessee may replace any accessory to or any part of any of the
Equipment where necessary in accordance with a prudent operation and maintenance
program, provided such replacement is in good operating order, and is at least
equivalent in value and condition to the original value and original condition
of the accessory or part replaced. Lessee shall not, without the prior written
consent of Lessor, affix or install any accessory to or part of any of the
Equipment if such addition will impair the originally intended function, use or
value of any such Equipment.

        7.3  Lessee shall not, without the prior written consent of Lessor, make
any substantial change or substantial alteration in any of the Equipment, except
as necessary for compliance with the provisions of this Lease or to keep the
Equipment suitable for its intended use.

        7.4  Lessee will perform routine maintenance and preventive maintenance
on this Rig whether the Rig is working or is stacked.


SECTION 8
INSURANCE TAXES AND ASSESSMENTS


        8.1  During the term of this Lease, Lessee shall at its own cost carry
and maintain in full force and effect comprehensive general public liability and
"all risk" property damage insurance with respect to the Equipment with policy
limits comparable to those maintained on Lessee's other rigs. Certificates of

4

--------------------------------------------------------------------------------

such insurance shall be submitted to and approved by Lessor on or as of the
execution of this Lease. The minimum insurance to be carried shall be equal to
the Stipulated Value. Insurance carried in accordance with this Section shall
name Lessee and Lessor as insureds and shall provide that it may be materially
altered by the insurer or Lessee only after fifteen (15) days prior written
notice to the Lessor or canceled by the insurer or Lessee only after fifteen
(15) days prior written notice to the Lessor and that losses shall be adjusted
only with and with respect to physical damage or loss, paid to the named
insureds as their interests may appear, and with respect to public liability,
shall be paid only to third parties upon the prior written approval of Lessor
and Lessee. Each such policy shall insure Lessor's interest up to the limits of
the policy, regardless of any breach or violation by Lessee of any warranties,
declarations or conditions contained in such policies.

        8.2  Certificates or other evidence satisfactory to Lessor showing the
existence of such insurance, the terms and conditions of the policy and payment
of the premium therefor shall, together with a certified copy of each and every
policy as may be requested by Lessor, be delivered to Lessor at the time Lessee
executes this Lease and periodically thereafter prior to each expiration of such
insurance or upon the prior written request of Lessor. Lessee shall not do any
act or voluntarily suffer any act to be done whereby any insurance required
hereunder shall or may be suspended, impaired or defeated and Lessee shall not
in any circumstances suffer or permit any of the Equipment to be used or
operated during any period under this Lease without all said insurance being
fully in effect.

        8.3  In the event that Lessee should for any reason fail to renew or
replace any such policy or contract of insurance at least fifteen (15) days
prior to the expiration thereof or fail to keep any such policy in full force
and effect, Lessor shall have the option to pay the premiums on any said policy
or contract of insurance or to take out new insurance in an amount, type,
coverage and terms satisfactory to Lessor, and any sum shall be reimbursed by
Lessee to Lessor on demand; provided, however, that no exercise by Lessor of
said option shall in any way affect any provisions of this Lease, including the
provision that failure by Lessee to maintain the prescribed insurance shall
constitute an Event of Default. Lessor shall also have the right to obtain, at
Lessor's cost, secondary liability insurance insuring any additional liability
that might be incurred by Lessor, and Lessee agrees to cooperate fully with
Lessor in connection therewith.

        8.4  The timely rendering and payment of any taxes, assessments or fees
relating to Lessee's or which arises by or through Lessee's use or operation or
control of the Equipment shall be the sole responsibility of the Lessee, this
includes, but is not limited to ad valorem taxes.


SECTION 9
LOSS, DAMAGE AND DESTRUCTION


        9.1  In the event that any material portion of the Equipment shall be
lost, destroyed or damaged from any cause whatsoever during the term of this
Lease, Lessee shall promptly notify Lessor and shall file all necessary accident
reports, including those required by law and those required by interested
insurance companies. Lessor and Lessee shall proceed diligently and cooperate
fully with each other and all insurers providing coverage under this Lease in
the recovery of any and all proceeds of insurance applicable thereto and in the
investigation and defense of all claims or suits.

        9.2  In the event of loss or damage to all or any material portion of
the Equipment other than a "Total Loss" as defined below, Lessee shall either
place such property in good repair, condition and working order, or replace such
property with like property in good repair, condition and working order, and
Lessor shall consent to the release of any insurance proceeds for such purposes.

        9.3  In the event of a total loss or destruction of the Equipment, or a
loss or damage to all or any portion of the Equipment having a replacement cost
reasonably estimated by an appraiser approved by Lessor to be in excess of
$4,000,000, the insurance proceeds shall be divided as follows: Lessor shall
receive an amount equal to $4,000,000, less one-half of the aggregate amount of
all rental payments

5

--------------------------------------------------------------------------------


made by Lessee to Lessor during the term of this Lease up to the day of total
loss or destruction ("Lessor's Portion") and, Lessee shall receive any remaining
amount of the insurance proceeds to compensate it for its interest in the
Equipment, drill pipe, collars and this Lease. Upon such loss or damage, this
Lease shall terminate and Lessee shall become entitled to the Equipment, to the
extent that the equipment does not become the property of the insurance company,
on an "as is, where is" basis, without warranty by Lessor, express or implied,
for any matter concerning the Equipment. Lessor shall execute and deliver to
Lessee a bill of sale transferring title to the Equipment to the Lessee, to the
extent that the equipment does not become the property of the insurance company,
free and clear of all known valid and enforceable liens or encumbrances, as well
as releases of any known valid and enforceable liens or encumbrances affecting
the Equipment which arise by or through the Lessor. It is extremely understood
that Lessor shall not be required to purchase any of the equipment or any
portion thereof from the insurance company.

        9.4  Lessor may, at its option, place additional insurance on the
Equipment at its own cost and for its sole benefit with respect to risks of any
kind insurable by Lessor. Lessee agrees that it will cooperate with the Lessor
in any reasonably manner to enable Lessor to obtain such additional insurance.


SECTION 10
INDEMNIFICATION, RELEASE AND WAIVER


        10.1 Lessee hereby agrees to and shall assume all of the risks and
liability for, and shall indemnify, defend and hold Lessor and its respective
successors, assigns, agents and employees harmless from and against, all
expenses (including attorneys' fees), claims, demands, fines, penalties or other
charges of applicable governmental and/or environmental authorities, liability
(including any claim or liability for strict liability in tort imposed on
Lessor), damage to property (including Lessee's property), loss of use of any
property (including any of the Equipment), or injury to or death of persons
(including agents and employees of Lessee), directly of indirectly resulting
from the use, operation, control, storage or condition of any of the Equipment
during the term hereof or from any defect (latent or patent) in any of the
Equipment, regardless of whether such Equipment is at the time in the possession
of the Lessee.

        10.2 The obligations of Lessee under this Section 10 shall survive the
expiration or earlier termination of this Lease and are expressly made for the
benefit of, and shall be enforceable by, Lessor and its successors and assigns.


SECTION 11
DEFAULTS AND REMEDIES


        11.1 The following shall constitute events of default ("Events of
Default"):

        (a)  Failure of Lessee to make any rental or other payments to Lessor on
or before such payments are due under this lease and such failure is not cured
by Lessee within ten days of written notice from Lessor; provided however,
Lessee shall not have the right to cure any default if there has been a previous
default of which Lessee has been notified in writing within 90 days immediately
preceding the date of such default.

        (b)  Failure of Lessee to procure or maintain any insurance coverage
prescribed herein and such failure is not cured by Lessee within ten days of
written notice from Lessor; provided however, if for reasons beyond Lessee's
control, insurance is not available on commercially reasonable terms, no default
shall be deemed to occur so long as (i) Lessee does not use the Equipment during
such time period, and (ii) Lessee diligently attempts to procure the required
insurance.

6

--------------------------------------------------------------------------------




        (c)  Failure of Lessee to observe or perform any of the other covenants,
conditions, and/or agreements on the part of Lessee contained herein if such
failure shall continue for thirty (30) days after written notice from Lessor to
Lessee specifying the failure and demanding the same to be remedied;

        (d)  Lessee shall consent to the appointment of a receiver, trustee or
liquidator of itself or of a substantial part of its property, or shall admit in
writing its insolvency, or bankruptcy or its inability to pay its debts
generally as they come due, or shall make a general assignment for the benefit
of creditors, or shall file a petition in bankruptcy under any bankruptcy laws
(as now or hereafter in effect), or shall file a petition or an answer seeking
reorganization or a readjustment of its indebtedness, in a proceeding under any
bankruptcy laws (as not or hereafter in effect), or shall file an answer
admitting the material allegations of a petition filed against Lessee in any
such proceeding, or shall fail seasonably to contest any such proceeding, or
shall file a petition or an answer consenting to or seeking relief under the
provisions of any other now existing or future bankruptcy or other similar law
providing for the relief of any obligations or indebtedness or for the
reorganization or winding-up of corporations or other entities, or shall enter
into an agreement or adjustment with its creditors providing for the same;

        (e)  An order, judgment or decree shall be entered by any court of
competent jurisdiction appointing without the consent of Lessee, a receiver,
trustee or liquidator of Lessee or of any substantial part of its property, or
providing for the sequestration of any substantial part of Lessee's property,
and any such order, judgment or decree of appointment or sequestration shall
remain in force undismissed, unstayed or unvacated for a period of sixty
(60) days (whether or not consecutive) after the date of entry thereof;

        (f)    an order, judgment or decree shall be entered by any court of
competent jurisdiction in a proceeding under any bankruptcy or insolvency laws
(as now or hereafter in effect) adjudging Lessee a bankrupt or insolvent in such
proceeding and such order, judgment or decree shall remain in force undismissed
or unstayed for a period of sixty (60) days (whether or not consecutive) after
such adjudication, or a court of competent jurisdiction shall approve as
properly filed a petition against Lessee in a proceeding under any bankruptcy or
insolvency laws (as now or hereafter in effect) and the approval of such
petition shall not be withdrawn or the proceeding dismissed within thirty
(30) days thereafter (whether or not consecutive), or any court of competent
jurisdiction in a proceeding under the provisions of any law providing for the
reorganization or winding-up of corporations shall assume jurisdiction, custody
or control of Lessee or of any substantial part of Lessee's property and such
jurisdiction, custody or control shall remain in force unrelinquished, unstayed
or unterminated for a period of sixty (60) days (whether or not consecutive).

        11.2 Upon the occurrence of any such Event of Default, Lessor at its
option may:

        (a)  proceed to enforce performance by Lessee of the applicable
covenants of this Lease or to recover damages for the breach thereof, and/or,
seek injunction or other equitable relief if necessary to protect Lessor's
interest.

        (b)  terminate this Lease by written notice to Lessee, which notice
shall specify the Event of Default or Events of Default and the effective date
of such termination (hereinafter the "Date of Termination"), whereupon Lessee
shall deliver possession of the Equipment to Lessor in accordance with
Section 12 hereof; provided that Lessor shall nevertheless have the right to
recover from Lessee any and all amounts which may be then due and unpaid and/or
which have

7

--------------------------------------------------------------------------------




accrued to the Date of Termination for the use of the Equipment (including
rentals accruing hereunder after the Event of Default), and also to recover
forthwith from Lessee:

        (1)  any damages in addition thereto which Lessor shall have sustained
by reason of the breach of any covenants of this Lease other than for the
payment of rental, and, in addition

        (2)  as damages for the loss of a bargain and not as a penalty, a sum
equal to the present value of the unpaid balance of total rental payments
remaining under this Lease, calculated at the rate of $300.00 per day and
beginning on the date of any Event of Default and ending on February 8, 2004,
using a discount rate of 10%.

        (3)  interest on the unpaid balance of any such excess amounts payable
to Lessor by Lessee pursuant to the above clause (2) shall be paid at the lesser
rate of 18% per annum or the highest non-usurious rate permitted by Texas law
commencing on the Date of Termination, and plus

        (4)  all expenses, costs and commissions incurred by Lessor (including
reasonable attorneys' fees) in enforcing its rights hereunder and in taking
possession of, overhauling, repairing or modifying the Equipment after
repossession thereof as reasonably required to place such Equipment in a
condition reasonably suitable for sale, re-lease or use.

        11.3 Lessor may at its election waive any Event of Default and its
consequences in writing, whereupon the respective rights of the parties shall be
as they would have been if no Event of Default had occurred and no such notice
of termination had been given. No waiver, rescission or annulment shall extend
to or affect any other or subsequent default or impair any right or remedies
consequent thereon.

        11.4 Each and every power and remedy hereby specifically given to Lessor
shall be in addition to every other power and remedy specifically so given or
now or hereafter existing at law or in equity, and each and every power and
remedy may be exercised from time to time or simultaneously and as often and in
such order as may be deemed expedient by Lessor. All such powers and remedies
shall be cumulative and the exercise of one shall not be deemed a waiver of the
right to exercise any other or others. No delay or omission of Lessor in the
exercise of any such power or remedy and no renewal or extension of time with
regard to any payments due hereunder shall impair any such power or remedy or
shall be construed to be a waiver of any default or an acquiescence therein. In
the event of any action, proceeding, controversy or dispute of any kind whatever
in connection with the enforcement of rights under this Lease, the prevailing
party shall be entitled to recover its expenses, including attorneys' fees.

        11.5 Lessor and Lessee acknowledge that time is of the essence under
this Lease and the time periods set forth herein shall be adhered to strictly
according to their terms.

        11.6 Lessor shall be deemed to be in default of this Lease in the event
that it breaches or is in breach of the representations contained in
Section 5.1, and if such breach is not cured within ten (10) days after written
notice of such breach is delivered to Lessor, Lessee may terminate this Lease
and receive any and all damages resulting from Lessor's breach.

        11.7 At any time, Lessee shall have the unilateral right to terminate
this Lease upon sixty days prior written notice to Lessor, by (i) returning the
Equipment to the Lessor in accordance with the requirements of Section 12,
(ii) paying any past due amounts owing to Lessor, and (iii) paying to Lessor and
amount equal to the present value of the unpaid balance of total rental payments
remaining under this Lease, calculated at the rate of $300.00 per day and
beginning on the date of termination and ending on February 8, 2004, using a
discount rate of 10%.

8

--------------------------------------------------------------------------------



SECTION 12
RETURN OF EQUIPMENT


        12.1 At the expiration of the term of this Lease (by maturity or
otherwise), Lessee shall forthwith deliver possession of the Equipment to Lessor
at a bonded trucking company storage yard in the State of Texas in Houston or of
Lessee's choosing with approval by Lessor upon 15 days prior written
notification delivered via certified mail. The condition of the Equipment is to
be comparable to or better than its condition at the inception of this Lease.

        12.2 If upon the expiration or earlier termination of this Lease, Lessee
fails or refuses to return the Equipment to Lessor, Lessor shall have the right
to take possession of the Equipment and for that purpose to enter into any
premises where the Equipment is located, without being liable to Lessee for such
removal in any suit, action or other proceedings.

        12.3 Any Equipment delivered to Lessor hereunder shall have installed
thereon all accessories and/or parts installed thereon at the commencement of
the term of this Lease, or replacements therefor made in accordance with the
provisions of this Lease, shall be in as good condition and appearance as when
delivered to Lessee, ordinary wear and tear and changes or alterations properly
made by Lessee as permitted under this Lease excepted, and shall be in good
operating condition, state of repair and appearance pursuant to Section 7
hereof. Lessee shall pay for any repairs necessary to restore any such Equipment
to such condition. All markings of Lessee shall be removed by Lessee by methods
approved by Lessor. Lessee shall also deliver to Lessor with the Equipment, all
manuals and inspection, modification, overhaul and maintenance records
applicable to each of the Equipment.

        12.4 In addition, Lessee shall provide a written inventory of equipment
delivered to the yard.

        12.5 Lessor may, within 60 days of the return of the Equipment, require
Lessee, at Lessee's sole cost and expense, to remove and dispose of, in
accordance with federal, state, city and municipal law, statute, ordinance, rule
or regulation, any parts, equipment or materials returned to Lessor by Lessee.


SECTION 13
INSPECTION AND REPORTS


        13.1 During the term of this Lease, Lessee shall furnish to Lessor,
within forty five (45) days after the end of each calendar month (the "Calendar
Month"), the following information:

A.An accounting of all rental payments owing under the Lease for the Calendar
Month, describing in reasonable detail the days (or portions of days) when the
Equipment is In Use and not In Use;

B.Copies of all drilling contracts in which the Equipment was used during the
Calendar Month;

C.A Job Record for the Calendar Month, which sets forth a list of the operators,
dayrate, spud and release dates, county, depth of well, type of contract
(daywork, footage or turnkey), rates and charges;

D.A description of all maintenance and repair performed on the Equipment during
the Calendar Month; and

E.Any material event occurring during the Calendar Month, whether a significant
loss or damage to the Equipment or accident occurring incident to the operations
of the Equipment.

        13.2 Within three business days, at anytime during the term of the
Lease, Lessee shall provide Lessor any information regarding the Equipment
reasonably requested by Lessor, including the location of the Equipment, the
drilling contracts under which the Equipment is being used, or any other
information reasonably requested by Lessor.

9

--------------------------------------------------------------------------------


        13.3 Without demand Lessee shall:

        (a)  Immediately notify Lessor, with respect to each accident involving
a claim in excess of $100,000, or wherein the estimated damage to person and/or
property may be in excess of $100,000, arising out of the alleged or apparent
improper construction, functioning or operation of any Equipment, of (i) the
time, place and nature of the accident and damage, (ii) the names and addresses
of the parties involved, persons injured, witnesses and owners of property
damaged, and (iii) such other material information in relation thereto as is
known by Lessee;

        (b)  Immediately notify Lessor of all correspondence, papers, notices
and documents of any kind whatever received by Lessee in connection with any
claim or demand relating to alleged improper construction, operation or
functioning of any of the Equipment, in any substantial respect, or charging
Lessor with liability of any kind, and together with Lessor's employees, Lessee
shall aid in the investigation and defense of all such claims and shall aid in
the recovery of damages from third persons liable therefor.

        (c)  Documentation indicating the levying and payment of all taxes and
fees shall be furnished within forty-five (45) days of receipt or payment.

        (d)  Notify Lessor within three business days after the Equipment is
moved to a new location of the new location and provide reasonable directions to
the new location from Lessor's office.

        (e)  Notify Lessor within 45 days of making any repairs, enhancements or
upgrades to the Equipment of the repair, enhancement, or upgrade made to the
Equipment or any part thereto along with invoices for said repairs, enhancements
or upgrades.

        13.4 Should Lessee fail to furnish Lessor the information, in the
required form, as required in Section 13, Lessor may take such action as is
necessary to produce the required reports. Lessee agrees to fully cooperate with
Lessor and give Lessor access to information necessary to produce such reports.
Further, Lessee agrees to reimburse Lessor within five (5) business days, upon
demand, One Hundred Twenty-five percent (125%) of Lessor's cost in preparing
such reports.

        13.5 This information that Lessor and Lessee provide to each other
pursuant to this Lease is confidential and proprietary information. Lessor and
Lessee agree to keep such information strictly confidential and agree not to
disclose any of such information to any third party (other than required by law
or by a court order or governmental agency, and then only if the non-disclosing
party is given prior written notice of the proceeding and given a chance to
protect its interest in such information.) Further, Lessor and Lessee agree that
they will only use such information for the limited purpose of monitoring and
enforcing the lease.


SECTION 14
IDENTIFICATION


        Each piece of the Equipment shall bear such manufacturer's serial number
as the manufacturer shall have assigned. Lessee shall not remove or deface, or
permit to be removed or defaced, either the identifying manufacturer's serial
number of any of the Equipment or any such plate, disc, or other marking so
placed on any Equipment. In the event of such removal or defacement, Lessee
shall promptly cause such manufacturer's serial number and/or such plate, disc,
or other marking to be replaced at Lessee's cost.


SECTION 15
ASSIGNMENT, SALE AND ENCUMBRANCE


        15.1 Due to the existence of Lessee's option to purchase the Equipment,
Lessor may not sell, encumber, transfer or assign the Equipment or this Lease or
any rights under it at any time during the

10

--------------------------------------------------------------------------------

term of this Lease, so that all times during the term of this Lease, the
Equipment and the Lease shall be owned by Lessor, free and clear of all known
valid and enforceable liens and encumbrances other than the Lease.

        15.2 Lessee shall not assign this Lease or any property described in it,
or assign any interest in the Lease or property, or sublet any of the Equipment
without the specific written permission of Lessor; provided however, that Lessor
shall be required to provide its consent if such assignment is made incident to
a sale of all or a substantial portion of the assets of the Lessee.

        15.3 Lessee shall not part with possession or control of, sell or
attempt to sell or mortgage, any of the Equipment, or otherwise dispose of any
interest under this Lease, other than Equipment replaced pursuant to Section 9
hereof.

        15.4 Lessee shall not, without the prior written consent of Lessor,
sell, transfer, or, directly or indirectly, create or permit the creation or
existence of any mortgage, lien, charge or encumbrance of any kind on any of its
rights under this Lease or in any Equipment, and if any such mortgage, lien,
charge or encumbrance does exist (to the extent that it arises by or through the
Lessee), Lessee, at its sole cost and expense, shall promptly remove the same.
Upon request by Lessor, Lessee shall deliver to Lessor appropriate
satisfactions, waivers, or evidence of payment of any lien or encumbrance which
arises by or through Lessee.


SECTION 16
OTHER INFORMATION


        Lessee covenants that forthwith upon any officer of Lessee obtaining
knowledge of an Event of Default or of any condition, event or acts which with
notice or lapse of time or both would become an Event of Default under this
Lease, Lessee shall deliver to Lessor an Officer's Certificate specifying the
nature thereof, the period of existence thereof, and what action Lessee proposes
to take with respect thereto.


SECTION 17
PURCHASE OPTION


        Lessee is hereby granted an option exercisable between January 1, 2004
and February 1, 2004 to purchase the Rig (so that if Lessee exercises its
option, it will own all Lessor Property, Disputed Property and Lessor Property
Removed from the Rig) at a price of $4,000,000.00 pursuant to the terms of this
Section 17. The purchase price will be reduced by an amount equal to one-half of
the rent actually paid by Lessee to Lessor pursuant to the terms of this
contract. This reduction reflects the normal wear and tear on the equipment. The
credit granted above is not intended to represent a payment toward the purchase
price nor an exercise of the option to purchase. Lessee shall pay the full
purchase price in cash at closing (whether by wire transfer or a certified or
cashier's check). Lessee shall exercise this option by giving Lessor signed
written notice of its intention to exercise its option, which notice must be
sent by Certified mail, Return Receipt Requested, Postage prepaid, to Lessor's
address for notice. Lessor must receive this notice on or before February 1,
2004 at 5:00 p.m. Houston, Texas time. The notice shall also specify a date;
time and location for closing which shall be in Harris County, Texas during
normal business hours. The date of closing must be on or before March 1, 2004.
Lessor shall deliver a Bill of Sale to Lessee at closing specifying that the Rig
is being sold free and clear of all known valid and enforceable liens and
encumbrances and otherwise shall be sold, "As is, Where is and without any
warranties expressed or implied", other than the warranty of title. At the
closing, Lessor shall deliver releases of any known valid and enforceable liens
or encumbrances affecting the Equipment which arise by or through the Lessor.
Lessee may not assign this option without Lessor's express written consent,
unless such assignment is made incident to an assignment of

11

--------------------------------------------------------------------------------


the Lease, which may only be made with the Lessor's consent. The parties
understand that time is of the essence and that there will be no extensions of
the option or time deadlines.


SECTION 18
MISCELLANEOUS


        18.1 Lessee and Lessor shall from time to time do and perform such other
and further acts and execute and deliver any and all such other and further
instruments as may be required by law or reasonably requested by the other to
establish, maintain and protect the respective rights and remedies of the other
and carry out and effect the intents and purposes of this Lease.

        18.2 No delay or omission in the exercise of any power or remedy herein
provided or otherwise available to Lessor shall impair or affect Lessor's right
thereafter to exercise the same. Any extension of time for payment hereunder or
other indulgence granted to Lessee shall not otherwise alter or affect Lessor's
rights or the obligations of Lessee hereunder. Lessor's acceptance of any
payment after it shall have become due hereunder shall not be deemed to alter or
affect the obligations of Lessee or Lessor's rights hereunder with respect to
any subsequent payment or default therein.

        18.3 All demands, notices and other communications hereunder shall be in
writing, and shall be deemed to have been duly given when personally delivered
or when sent by first class mail, postage prepaid, or when received if sent by
cable or telex, addressed as follows:

ToLessor: International Drilling Services, Inc.
7710-T Cherry Park, Suite 503
Houston, Texas 77095
Attention: Thomas I. Jackson, President

with copy to:

Johnny J. Williams
13831 Northwest Freeway, Suite 155
Houston, Texas 77040

ToLessee: Pioneer Drilling Company
9310 Broadway, Building I
San Antonio, Texas 78217
Attention: Wm. Stacy Locke, President and CFO

with copy to:
Matthews & Branscomb, PC
Attn: Dan Elder and John Fisch
112 East Pecan, Suite 1100
San Antonio, Texas 78205

or at such addresses as may hereafter be furnished in writing by either party to
the other in accordance herewith.

        18.4 The provisions of this Lease and all rights and obligations
hereunder shall be governed by and construed in accordance with the law of the
State of Texas. Lessee and Lessor hereby waive any provision of law which
renders any provisions hereof prohibited and unenforceable in any respect. Any
provision hereof which is prohibited by or unenforceable in any jurisdiction,
notwithstanding the foregoing waiver, shall be ineffective as to such
jurisdiction, without modifying the remaining provisions of this Lease. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

12

--------------------------------------------------------------------------------


        18.5 Any other provisions contained in this Lease to the contrary
notwithstanding, it is hereby agreed that the provisions of Sections 4, 5, 8, 9,
10, 11, 12,13, 17 and 18.7 hereof shall survive the expiration or termination of
this lease and renewals hereof to the extent required thereby for their full
observance and performance.

        18.6 Subject to the provisions of Section 5 and 15 hereof, this Lease
shall be binding upon and shall inure to the benefit of Lessor and Lessee, and
their respective successors and assigns.

        18.7 Any controversy or claim arising out of or relating to this
agreement, or its breach, shall be settled by arbitration in accordance with the
Commercial arbitration rules of the American Arbitration Association and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction.

        18.8 If Lessee shall fail at any time to comply with the covenants
herein contained, including its covenants with respect to the maintenance of
insurance, the payment of taxes, assessments and other charges or keeping the
Equipment in good operating condition and state of repair and free of liens,
charges and encumbrances, Lessor may, but shall not be obligated to, (i) make
advances to perform the same, and (ii) enter upon the Lessee's premises to
perform any and all acts required by Lessee's covenants herein contained and to
take all such action thereon as in the Lessor's opinion may be necessary or
appropriate therefor. All payments so made by Lessor and all costs and expenses
(including reasonable attorneys' fees and expenses) incurred in connection
therewith shall be payable by Lessee upon demand as additional rent hereunder,
with interest thereon from the date(s) of such payments by Lessor until paid by
Lessee at the rate set forth in Section 4.2 hereof. No entry shall be deemed an
eviction of Lessee or a repossession of the Equipment, and no such advance,
performance or other act shall be deemed to relieve Lessee from any default or
obligation hereunder.

        18.9 The headings in this instrument are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

        18.10  This Lease constitutes the entire agreement between the parties
hereto; there are no other agreements which constitute any part of the
consideration for, or any condition to, either party's compliance with its
obligations under this Lease.

        18.11  This Lease may be signed in one or more counterparts, each of
which, when taken together, shall constitute one and the same agreement.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Lease to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

    INTERNATIONAL DRILLING SERVICES, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Tom Jackson
President
 
 
PIONEER DRILLING SERVICES, LTD.
 
 
BY: PDC MGMT. CO., its general partner
 
 
By:
 


--------------------------------------------------------------------------------

Wm Stacey Locke
President

14

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.13



EQUIPMENT LEASE
SECTION 1 DEFINITION
SECTION 2 DELIVERY OF EQUIPMENT AND INITIAL REPAIRS
SECTION 3 TERM OF LEASE
SECTION 4 RENTAL PAYMENTS
SECTION 5 REPRESENTATIONS AND WARRANTIES
SECTION 6 POSSESSION AND USE OF UNITS
SECTION 7 MAINTENANCE, REPAIRS, ALTERATIONS AND REPLACEMENTS
SECTION 8 INSURANCE TAXES AND ASSESSMENTS
SECTION 9 LOSS, DAMAGE AND DESTRUCTION
SECTION 10 INDEMNIFICATION, RELEASE AND WAIVER
SECTION 11 DEFAULTS AND REMEDIES
SECTION 12 RETURN OF EQUIPMENT
SECTION 13 INSPECTION AND REPORTS
SECTION 14 IDENTIFICATION
SECTION 15 ASSIGNMENT, SALE AND ENCUMBRANCE
SECTION 16 OTHER INFORMATION
SECTION 17 PURCHASE OPTION
SECTION 18 MISCELLANEOUS
